Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 06/06/2022 have been entered. Claims 1-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0107173, ‘173 hereafter) in view of Takasago et al (US 2015/0277006, pf record, ‘006 hereafter).
Regarding claims 1-2, 4-7, 11-15 and 17-18, ‘173 discloses a laminate comprising two substrates being glass plate (Fig 7, top and bottom layer 10, [0009], [0025],  [0039], [0188]-[0191], [0207], [0238], [0240]); a polarizing plate disposed between the two substrates, wherein the polarizing plate has a polarizer containing a polyvinyl alcohol-based resin and an optically anisotropic layer (Fig. 7, layer 12 and 16, [0049],  [0065], [0078], [0208]), wherein the end surface of the optically anisotropic layer is in contact with an outside air (Fig 3 and 7). ‘173 discloses that the laminate comprises an optically anisotropic layer formed from a polymerizable liquid crystal composition ([0065], [0125]-[0133]) but does not expressly disclose that the anisotropic layer is formed from a liquid crystal composition containing a polymerizable liquid crystal compound as recited in the present claim 1. However, ‘006 discloses an optically anisotropic layer formed from a polymerizable liquid crystal compound having a chemical formula reading upon instantly claimed chemical formula (I) ([0008]-[0044], Example 1-1, [0240]-[0246]), wherein the optically anisotropic layer is a broadband phase difference plate which can be used to make a polarizing plate having better coloration and high contrast in the inclination direction ([0044], [0204]). ‘006 also discloses that the optically anisotropic layer is an λ/4 A-plate which has Re value satisfying limitations as recited in the present claims 4, 11 and 17 ([0034]-0046], Example 1-1, [0246]).  In light of these teachings, one of ordinary skill in the art would have been motivated to use an optically anisotropic layer as taught by ‘006, to modify the laminate of ‘173, in order to render a laminate having better coloration and high contrast in the inclination direction. Cited references do not expressly disclose that the moisture permeability of the substrate and water content of the polarizing plate, however, ‘173 discloses that the substrates are glass plate and the polarizer is formed from a polyvinyl-based resin, which are substantially identical to the substrates and polarizer as disclosed in the present application (See examples of present application); therefore, it is reasonable to expect that the moisture permeability of the substrate and water content of the polarizing plate is within the presently claimed ranges, in absence of an objective showing to the contrary (See MPE 2112). Regarding claims 7 and 14, ‘173 also discloses a protective film being used on at least one surface of the polarizer, which can be a protective film containing norbornene-based resin ([[0053]). 
Regarding claims 3 and 10, modified ‘173 teaches all the limitations of claims 1-2, ‘173 also discloses that the thickness of the polarizer is around 10 microns (Table 1, 60 to 65 microns being stretched by 6 time). In addition, it is well known in the art that the thickness of a polarizer in the range of 5 to 40 microns is commonly used to render the polarizer having sufficient polarization ratio, thus one of ordinary skill in the art would have adjusted the thickness in the presently claimed range to render the polarizing film having desired polarization ratio. 
Reading claims 8-9, 15-16 and 19-20, modified ‘173 teaches all the limitations of claims 1-3,  ‘006 also discloses an organic electroluminescent device and a liquid crystal device comprising the laminate ([0202]-[0205], [0235]-[0238]).

Response to Arguments
Applicant's arguments filed on 06/06/2022 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782